DETAILED ACTION
This final Office action is in response to the claims filed on December 23, 2021.
Status of claims: claims 1-8, 11, and 13-19 are withdrawn; claims 9, 10, 12, and 20 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0291392 to Joray in view of FR 3005092 to Dartus.
Joray discloses a centering device for centering a sliding door or a window, comprising:
a frame 1 including a pair of sidewalls 1f,1g;
a rail 1c provided in the frame, and that houses first centering rollers 2c,2b for movably supporting a vertical load of the sliding door or the window;
a moving member 4 including downwardly extending wings 4d,4g having bottom surfaces that contact the first centering rollers and inner surfaces, wherein the moving member 
Joray fails to disclose a plurality of second centering rollers.
Dartus teaches of a plurality of second centering rollers (see roller 150 in fig 5b and rollers 350a,350b in fig 10) that contact inner surfaces of wings R of a moving member P, the plurality of second centering rollers abutting against the moving member to laterally center the moving member, and the plurality of second centering rollers being configured to rotate about a vertical axis substantially perpendicular to the moving direction of the moving member. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to fix a plurality of second centering rollers on the Joray rail between the Joray wings so that the second centering rollers laterally center the moving member with respect to the frame, as taught by Dartus, in order to increase the stability of the moving member and sliding door or window, particularly during movement thereof. 
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to place a plurality of second centering rollers on the Joray rail between the Joray wings in order to assist with sliding of the door while maintaining the sliding door in the vertical position without adding significant friction due to the contact between the second centering rollers and inner surfaces of the moving member. (claim 9)
Joray, as applied above, further discloses wherein the plurality of second centering rollers are provided in a central portion of the rail, (claim 10), and wherein the rail includes a pair of opposing walls extending therefrom and the plurality of second centering rollers are rotatably fixed to the walls, respectively. (claim 12)
Joray, as applied above, further discloses that the second centering rollers are fixed to the rail by a plurality of fixing members 170 (see at least FIG. 4 of Dartus) that protrude though ones of the second centering rollers and directly from the Joray rail. (claim 20)

Response to Arguments
	On page 9 of the applicant’s response filed December 23, 2021, the applicant states the following: 

    PNG
    media_image1.png
    251
    653
    media_image1.png
    Greyscale

	However, the stability in which the examiner cites is not with regard “to screwing the ‘roller’ into a base,” as questioned by the applicant.  Rather, the increased stability cited by the examiner above has to do with increasing the stability of the moving member and sliding door or window, particularly during movement thereof via the addition of the second centering rollers. Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to place a plurality of second centering rollers on the Joray rail between the Joray wings in order to assist with sliding of the door while maintaining the sliding door in the vertical position without adding significant friction due to the contact between the second centering rollers and inner surfaces of the moving member.
	On page 9 of the applicant’s response filed December 23, 2021, the applicant states the following:

    PNG
    media_image2.png
    218
    649
    media_image2.png
    Greyscale

	The examiner respectfully disagrees with applicant’s notion that Dartus would not “actually improve stability in the Joray reference.” Contact between the second centering rollers against the inner surfaces of the moving member would certainly assist with maintaining vertical stability of the movable member without adding significant friction. Furthermore, the applicant is citing an embodiment (FIG. 1) that is significantly different than the embodiment relied upon by the examiner (FIG. 4). 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Marcus Menezes/
Primary Examiner, Art Unit 3634